McFarland, J.
Several actions to enforce alleged mechanics’ lien were consolidated, and judgments were rendered against the defendant, the Nevada Southern Railway Company, a corporation, for a large sum of money, to wit: one hundred and fifty-one thousand seven hundred and ten dollars and seventy-nine cents, together with attorneys’ fees, costs, etc. It appears that other large interests are, to some extent, incidentally involved in the case. On April 15, 1896, an appeal was taken to this court by the said railway company, defendant, by its attorney, A. B. Hotchkiss, who is an attorney and' couiiselor in all the courts of this state. The transcript on appeal was filed May 27, 1896. Afterward two motions were made to this court and submitted for decisions. One is a motion made by respondent to dismiss the appeal. The other is a motion purporting to be made by the appellant, the said railway company, for a substitution of attorneys. The notice of this second motion is addressed “to A. B. Hotchkiss, Esq., attorney of record for said appellant,” and is signed “ The Nevada Southern Railway Company, by M. A. Conkling, its attorney”; and in the notice Hotchkiss is informed that the said railway company will apply for an order of this court to change the attorney for said company, appellant, by substituting said Conk-ling as its attorney in the place of said Hotchkiss. These two motions are based upon substantially the same grounds, namely: that said appeal was taken without the authority of said appellant, and particularly, that since the taking of the appeal, the appellant has ordered that Conkling be substituted as its attorney in place of said Hotchkiss, and that said appeal be dismissed.
Hotchkiss, for himself and for the appellant, makes certain preliminary objections to the hearing of these *87motions, and contends that the procedure adopted to bring before this court the matters sought to be presented by said motions, is irregular and unwarranted, and that the said motions cannot therefore be considered. But we do not deem it necessary to pass upon these objections, or to consider other objections to the competency of certain evidence submitted on the hearing of the motions, because, waiving all of said objections, we do not think that the evidence submitted warrants the granting of either of said motions.
The motions were submitted here upon ex parte affidavits, which is a very unsatisfactory method of presenting issues which involve important rights and large property interests. If these motions should be granted, some of the parties would be forever precluded from raising, in any form, questions which they seek to have decided on the appeal sought to be dismissed, and which involve large sums of money. Evidently, therefore, the motions should not be granted unless the showing made by the moving parties is strong and clear; and the showing made is not of that character. There are a number of affidavits made on behalf of each of the contesting parties, and they are sharply conflicting. It Would be useless to state here the contents of the various affidavits; it is sufficient to say that the evidence which they furnish, considered as a whole, does not affirmatively establish the alleged facts upon which the motions are based, or show who, among contesting stockholders, have the control of the corporation appellant. If, upon the hearing of the appeal, the judgment of the court below shall be affirmed, the moving parties in these motions will have obtained, substantially, what they are now demanding. On the other hand, if the judgment shall be reversed, it should be an easy thing in the court below, where questions of fact can be fully investigated, to determine who constitute the proper governing body of said corporation; and such governing body can then _ make such disposition of the case as it may deem ad vis*88able. For these reasons we are satisfied that the motions should be denied.
The motions to dismiss the appeal and for substitution of attorneys, are both denied.
Garoutte, J., concurred.